l)ISMISS; Opinion issiietl Fehruary 7, 2013




                                               In The
                                      L11ttt tit 41p rats
                             Fift1i District uf rxis at Dallas

                                        o. 05-12-00452-CV

                               MALCOLM CIIMMINCS, Appellant

                                  PR()V1I)EN(F APTS, Appellee

                         On Appeal   from   the County Court at Law No. 4
                                       l.allas County, Texas
                               Trial Court Cause No. CC-12-015291)

                                  MEMORANDUM OPINION
                   Befbre Chief Justice Wright and Justices Lang-Miers and Lewis
                                  Opinion b Chiet’Justice Wright
         By   letter dated May 14. 2() 1 2. we infirmed appellant that the Court had received notice

from the Dallas County Clerk that the clerk’s record in this case had not been tiled because

appellant had not paid ftr the record, We directed appellant to provide the Court with written

yen (ication that he had paid for or made arrangements to pay for the clerk’s record or that he had

been ftund entitled to proceed without payment of costs. We cautioned appellant that failure to

provide the Court with the required documentation within ten days might result in the dismissal

of this appeal. To date, appellant has not paid the filing lee, provided the Court with the required

documentation regarding the clerk’s record. or otherwise corresponded with the Court regarding

the status of this appeal.
      Accordingly, we dismiss this appeal. See TEx. R. APP. P. 37.3(b): 42.3(b)(c).




                                                  CHIEF•     ‘1


120452F.P05
                                           7




                                             2
                                 (!nttrt Lif Appcab
                         FiftI! JitrirI nf Jixas at JaUa
                                           JUDGMENT

fvli\l.C()l Nl (‘tJNIIVIIN(iS, Appellant          On Appeal from the County Court at Law
                                                  No. 4, Dallas County. lexas
No. 05-12-00452-CV           V.                   Trial Court Cause No. CC—I 2—01 5291).
                                                  Opinion delivered by Chief Justice Wright.
PROVIDENCE APTS, Appellee                         Justices I ang-Micrs and Lewis participating

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDIREl) that appellee PROVII)FNCE APTS recover its costs of this appeal from
appcllant NI \I (01 M (1 MMIN(S


Judgment entered February 7, 2013.




                                                 C \ROI N \VRI(ilI I
                                                 (‘I IIII .It 11(1